

115 HRES 1156 IH: Expressing concern about the threat posed to democracy and the democratic process by theocratic groups operating in Bangladesh.
U.S. House of Representatives
2018-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1156IN THE HOUSE OF REPRESENTATIVESNovember 20, 2018Mr. Banks of Indiana submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing concern about the threat posed to democracy and the democratic process by theocratic groups operating in Bangladesh. 
Whereas the nation of Bangladesh achieved independence in 1971 and established a secular democratic state, which is home to over 163,000,000 Muslims, Hindus, Buddhists, Christians, and atheists; Whereas this freedom was won at the cost of approximately 3,000,000 deaths, more than 10,000,000 displaced, and 200,000 women raped, many at the hands of Islamist militants led by Jamaat-e-Islami; 
Whereas Bangladesh plays a critical role in the safe and voluntary repatriation of over 800,000 Rohingya Muslims who have taken refuge in Bangladesh from religious and political persecution in Myanmar; Whereas national elections are expected to take place in Bangladesh on December 30, 2018; 
Whereas religious minorities were targeted by the Bangladesh Nationalist Party, Jamaat-e-Islami, and Islami Chhatra Shibir, during previous elections, as a result of which 495 Hindu homes were damaged, 585 shops were attacked or looted, and 169 temples were vandalized between November 2013 and January 2014, according to the Bangladesh Hindu Buddhist Christian Unity Council; Whereas Jamaat-e-Islami activists have been involved in recent attacks on religious minorities in Bangladesh; 
Whereas religious extremists have also attacked Buddhists, Christians, and Ahmadi Muslims; Whereas the extremist group Hefazat-e-Islam is organizing a movement to fundamentally transform Bangladesh from a secular democracy into a totalitarian theocracy; 
Whereas Hefazat-e-Islam has threatened to carry out an armed jihad against the Government of Bangladesh if its demands are not met; Whereas Jamaat-e-Islami, Hefazat-e-Islam, and other theocratic extremist groups pose an immediate and ongoing threat to Bangladesh’s stability and secular democracy, and religious minorities remain at grave risk of continuing violence; 
Whereas former NATO Allied Land Command leader General John W. Nicholson has expressed growing concern regarding al-Qaida activities in Bangladesh; Whereas repeated attacks on religious minorities, expanding religious intolerance, and growing destabilization caused by radical groups, including JeI and Islami Chhatra Shibir, undermine United States economic and strategic interests in Bangladesh; 
Whereas there is a growing trend of Islamic extremism in Bangladesh tied to pro-Islamic State of Iraq and Syria activity, with several arrests of Islamists linked with the terrorist group made in recent years; and Whereas the United States should more actively engage with the Government of Bangladesh over their shared interests in safeguarding human rights, religious freedom, and secular democracy in Bangladesh, while preventing the growth of religious extremism and militancy: Now, therefore, be it 
That the House of Representatives— (1)acknowledges the victims of the 1971 War of Independence and the spirit of secular democracy on which Bangladesh was founded; 
(2)calls on the Government of Bangladesh to stop radical organizations, such as Jamaat-e-Islami, Islami Chhatra Shibir, and Hefazat-e-Islam, who pose an ongoing threat to the country’s stability and secular democracy; (3)calls on the Government of Bangladesh to heed the Bangladesh Election Commission’s request to ensure security for minorities and maintain communal harmony for a peaceful election; and 
(4)calls on the United States Agency for International Development and the State Department to halt all partnerships and funding arrangements with groups affiliated with Jamaat-e-Islami, Islami Chhatra Shibir, and Hefazat-e-Islam. 